Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 43, 45-53 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record (in particular, Lee et al. US Publication No.: 2014/0344889 A1; describes that, when there is no setting of the security indicator, a security operation unit sends a security indicator setting request to a security indication manager, which enables users to set the security indicator. See the cited paras. [0053], [0058], [0066] and [0074]. However, Lee does not disclose the amended claim limitation “in response to a detection that the universal security indication information is set in the or the TUI, presenting, by the terminal, a second input interface on the display, receiving, by the terminal, input personalized security indication information of a trusted application stored in the TEE through the second input interface, and saving, by the terminal, the terminal, the personalized security indication information of the trusted application to the TEE”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433